Citation Nr: 0835195	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  00-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  Subsequent to this decision, the 
veteran relocated to Kansas; thus, jurisdiction was 
transferred to the Wichita RO.  In June 2001 and September 
2003, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it again 
returns to the Board for appellate review. 

In his April 2000 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  However, in 
May 2000, he withdrew that request.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007).

The Board observes that rating decisions were also issued in 
October 2004, denying a rating in excess of 10 percent for 
service-connected left wrist fracture; September 2007, 
denying a compensable rating for service-connected pterygium 
removal, right eye; and February 2008, reducing the rating 
for service-connected prostatitis from a 10 percent to a 
noncompensable rating.  No action by the veteran is of record 
to require consideration of these issues by the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD as a 
result of a verified in-service stressor under the diagnostic 
criteria for PTSD defined in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).




CONCLUSION OF LAW

PTSD was not incurred during the veteran's active-duty 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, however, as the initial denial was 
issued prior to the enactment of the VCAA, no communications 
from VA to the veteran before the April 1999 rating decision 
can be construed as complying with the VCAA.  Notice in 
accordance with VCAA was sent in June 2001 and June 2006.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
June 2001 VCAA notice  informed the veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, failure to provide pre-adjudicative notice of any 
VCAA elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that, subsequent to the June 2001 VCAA letter, the veteran's 
claim was readjudicated in SSOCs issued in November 2001 and 
April 2008.  Thus, any defect in timing as to this notice has 
been rectified by subsequent adjudication.
With regard to the notice requirements under Dingess/Hartman, 
the veteran was not provided notice as to substantiating 
disability ratings and effective dates.  Still, the Board 
finds no prejudice to him as a result of this omission.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran has been provided with all necessary notice 
under VCAA and has had a meaningful opportunity to 
participate in his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with the opportunity for VA examinations.  The veteran's 
service treatment records, VA medical records, private 
medical records, and the report of a June 1998 VA examination 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim. 

In accordance with the Board's September 2003 remand, upon 
verification of the veteran's stressors, the veteran was 
scheduled for a VA examination in January 2008 to assess the 
existence and etiology of his PTSD.  The veteran failed to 
report.  
VA is not obligated to provide the veteran with further 
opportunities for a VA examination without a showing of good 
cause for such failure.  The claim will be evaluated on the 
basis of the evidence of record. 38 C.F.R. §3.655 (2007). 

Through his representative, the veteran has argued both that 
there is no indication that he received notice of the 
examination at his current address and that he is receiving 
"housebound" benefits and thus, that it is difficult for 
him to get to the VA hospital 30 miles away.  

With regard to the former, the Board acknowledges that the 
claims file does not contain a copy of the examination notice 
letter issued to the veteran.  However, the Board points out 
that there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut this presumption.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (extending the presumption of 
regularity to procedures at the RO).  Consequently, the Board 
presumes that the letter was sent to the veteran at his last 
known address.  The veteran has not provided any evidence to 
suggest that the letter was not sent or that it was sent to 
an incorrect address in order to rebut the presumption. 

With regard to the veteran's contention that he was unable to 
attend the examination because he is housebound, the Board 
notes that, in a rating decision issued in February 2000, the 
veteran was granted special monthly pension at the housebound 
rate, effective September 16, 1999.  The basis for this 
rating was that, with regard to nonservice-connected pension, 
the veteran was rated at 100 percent disabled for a least one 
disability, and his additional disabilities were 
independently ratable at 60 percent or more.  Further, the 
rating decision reports that the veteran could dress and 
undress himself, feed himself without assistance, ambulate 
inside and outside the home, and go up a flight of stairs.  
Moreover, the Board notes that in the two years prior to the 
scheduled examination, the veteran was seen multiple times at 
the Oklahoma City and Wichita VA Medical Centers for 
treatment of various physical ailments.  The most recent VA 
medical record associated with the claims file is a June 2007 
VA examination report relevant to the veteran's service-
connected eye disability.  Although the Board acknowledges 
that the veteran's physical capabilities could have changed 
significantly since the June 2007 VA examination, to the 
point of prohibiting him from attending the January 2008 VA 
examination, there is nothing in the claims file to indicate 
that such change occurred.  

Finally, the Board notes that in the April 2008 SSOC, the 
veteran was advised that he had failed to report to a 
necessary VA examination, and the veteran made no effort to 
notify VA that he had not received notice or that he had good 
cause for his failure to report.  Indeed, it was not until 
the July 2008 statement from his representative, that his 
failure was noted.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Based on the 
above, the Board finds that the veteran has not provided good 
cause for his failure to report for the January 2008 VA 
examination, and there is no other evidence in the record 
that suggests that a remand for another VA examination is 
warranted. 

The Board notes that the purpose of scheduling the veteran 
for another VA examination was that the medical evidence of 
record provided an insufficient basis on which to grant the 
claim.  In light of the above, the Board concludes that the 
medical evidence remains insufficient; however, as the 
veteran has not shown good cause for his failure to report 
for the January 2008 VA examination, the Board finds that a 
remand is not required, and the claim will be evaluated on 
the evidence of record.  38 C.F.R. § 3.655.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

For VA compensation purposes, a diagnosis of PTSD must 
conform to the criteria of the DSM-IV.  See 38 C.F.R. § 
4.125.  With regard to the second PTSD element, evidence of 
an in-service stressor, the evidence necessary to establish 
that the claimed stressor varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a seaman on board the U.S.S. Oriskany.  Although the 
veteran submitted a March 2000 news release announcing the 
eligibility for the Combat Action Ribbon of post-WWII Naval 
veterans if they served in ground or surface combat prior to 
March 1, 1961, there is no indication in the file that the 
veteran met those eligibility requirements or that he 
subsequently received the award.  The Board also notes that 
the veteran's service personnel records indicate that he was 
entitled to receive an income tax exemption due to service in 
a combat zone; however, again, his records do not reflect 
that he actually participated in combat.  Therefore, as 
discussed above, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Morneau; Dizoglio; 
West (Carlton); and Zarycki.

The veteran contends that, while serving aboard the U.S.S. 
Oriskany, he witnessed the deaths of several crew members 
when a plane crashed into the ship, causing a fire in 1955.  
Additionally, he states that he witnessed the death of a 
pilot (at times described as a close friend) when his plane 
crashed into the cold water and that he was prevented from 
trying to save him.  The veteran served aboard the U.S.S. 
Oriskany from August 1953 to March 1956.

In April 1999, the U. S. Armed Forces Center for Unit Records 
Research (CURR, now the U.S. Army and Joint Services Records 
Research Center or JSRRC) provided a history of the Oriskany 
that related that a plane crashed into the ship in March 
1954, causing a fire, but not the death of the pilot or any 
crew member.  Although the veteran mentioned being "on 
guard" in 1954, he did not provide any details as to a 
specific stressor event during that year.  Therefore, the 
Board is uncertain whether the fire verified by JSRRC is, in 
fact, the one the veteran has reported occurred in 1955. 

In April 2006, the AOJ contacted JSRRC for further 
verification of the veteran's claimed stressors.  JSRRC 
confirmed that, in March 1953, a bomb that had failed to 
release from an aircraft was dislodged, bounced twice upon 
the deck and then exploded, taking the lives of two men and 
wounding 15 others.  Additionally, JSRRC reported a fire on 
board ship when the gas tanks of jet fighters were ignited by 
the hot bomb fragments; however, the fire was apparently 
immediately isolated and under control, and no deaths were 
reported.  Further, a Lieutenant H. was confirmed to have 
crashed into a catwalk causing damage to the plane and ship, 
but he was not injured.  Finally, JSRRC indicated that deck 
logs revealed that an aircraft piloted by an Ensign P. 
crashed into the flight deck, tore through a barricade, and 
continued skating across the flight deck, striking another 
aircraft, and then going over the port side of the ship.  A 
crew member who had jumped overboard to avoid being hit was 
recovered, but a search for the pilot yielded no results, and 
he was presumed dead.  No additional details of stressors 
provided by the veteran were corroborated.  

As shown by the above, the veteran was not on board the 
U.S.S. Oriskany at the time of the explosion/fire confirmed 
by JSRRC, and the Board cannot ascertain whether the 
veteran's claimed stressor of the fire in 1955 is actually 
the fire in 1954.  Additionally, the Board notes that the 
veteran has, at times, been confused about the identity of 
pilots he saw crash.  Initially, he claimed that the pilot 
was a close friend named KL.  However, in an April 2000 
statement, he reiterated that he witnessed the death of a 
pilot, but related that he was mistaken and the pilot must 
have been someone other than his friend.  Therefore, the AOJ 
determined that the confirmed crash of Lieutenant H. and 
crash and subsequent death of Ensign P. were sufficiently 
close in detail to stressors claimed by the veteran to 
consider these two events to be verified stressors.  The 
Board concurs.  Accordingly, the Board determines that the 
veteran has verified in-service stressors of seeing the plane 
of Lieutenant H. crash into the ship and witnessing the death 
of Ensign P. when his plane crashed into the ocean.

With regard to a diagnosis of PTSD, the Board again notes 
that the veteran failed to report for a VA examination 
scheduled in January 2008.  The provisions of 
38 C.F.R. § 3.655 state that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim or any other original claim, the claim 
shall be decided based on the evidence of record.

VA treatment records indicate that the veteran participated 
in a PTSD group program between 1997 and 1998.  Additionally, 
he was hospitalized for PTSD between December 1998 and 
February 1999.  The February 1999 discharge summary relates 
that PTSD is a chronic and severe disorder.  Further, a June 
1998 VA examiner stated that the veteran met the criteria for 
a diagnosis of PTSD. 

Recent treatment records do not consistently provide a 
diagnosis of PTSD.  In March 2006, a PTSD screen was 
negative, but an October 2006 record notes diagnoses of PTSD 
and depression.  Thereafter, in January 2007 both a PTSD 
screening and depression screening were negative.  Another 
January 2007 VA treatment record reports an active diagnose 
of PTSD.  However, the Board does note that these records 
were obtained in connection with another claim and that they 
do not pertain to psychiatric treatment.  Rather, they are 
directed at treatment for various physical complaints; thus, 
they lack probative weight with regard to the veteran's 
psychiatric diagnosis.

Further, the Court has held that service connection may be 
granted if a disability existed at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability resolved prior to VA's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this regard, the Board observes 
that the veteran had a diagnosis of PTSD at the time he filed 
his claim in February 1998.  Therefore, the Board determines 
that, for the purposes of this claim, the veteran has a 
current diagnosis of PTSD.  Accordingly, the claim turns on 
whether the veteran's diagnosed PTSD was a result of a 
verified in-service stressor under the diagnostic criteria 
defined in DSM-IV.

The Board observes that most of the veteran's treatment 
records do not discuss his claimed stressors in detail.  
However, a July 1996 PTSD screen, which preceded outpatient 
treatment, noted the veteran's report of traumatic events in 
the military, including seeing a good friend disappear in the 
sea after an incident while landing an aircraft and seeing 
five shipmates perish when an aircraft hit the fantail, 
causing an explosion and fire.  Similar events were described 
in a January 1998 PTSD screen and subsequent VA outpatient 
treatment records.  The June 1998 VA examiner noted the 
veteran's stressors of witnessing the death of a friend when 
he crashed, as well as the fire on the flight deck and his 
ship being strafed by a North Korean fighter, whereas a July 
1998 VA treatment record merely indicates that the veteran's 
Navy experience was still bothering him.  The records 
relevant to the veteran's December 1998 to February 1999 VA 
hospitalization do not reference his stressors.

The Board notes that the July 1996 and January 1998 PTSD 
screens also relate post-service traumatic events to include 
the death of the veteran's wife and sister, witnessing the 
death of a friend in a car accident, and finding his brother 
shot to death.  The chronology of these events is unclear, 
but at least some of them appear to have occurred prior to 
the veteran's first PTSD treatment.  Still, medical records 
report these events as recent losses and indicate that these 
events worsened the veteran's PTSD symptoms.  Moreover, the 
June 1998 VA examiner, subsequent to his examination of the 
veteran and review of the claims file, apparently based his 
diagnosis of PTSD on the veteran's claimed military stressors 
without reference or comment on possible non military 
stressors.  

The Board observes that the June 1998 VA examination report 
noted several military stressors, to include the veteran 
seeing his best friend crash into the cold water off the 
coast of Korea and being prevented from rescuing him; 
witnessing five people burned to death on the flight back; 
and serving as a gunner on the ship when it was strafed by a 
North Korean fighter on one occasion.  At the time, none of 
these stressors were verified.  Additionally, the examiner, 
in diagnosing the veteran's PTSD, did not identify which 
stressors was the basis for that diagnosis.  As the veteran's 
only verified stressors pertain to seeing pilots crash into 
the ship, the Board cannot ascertain from this examination 
report whether the veteran's diagnosed PTSD was the result of 
a verified in-service stressor.   

As discussed, any current diagnosis of PTSD must be made 
under the criteria of DSM-IV.  If the record does not reflect 
that the diagnosis meets those criteria, then the VA must act 
to obtain verification that those criteria are met, either by 
returning an examination report to the examiner for 
clarification or, as was done in this case, scheduling the 
veteran for another VA examination.  See 38 C.F.R. 
§ 4.125.  The June 1998 VA examination was over ten years ago 
and, as indicated, provided an insufficient basis upon which 
to grant the claim; thus, the veteran was scheduled for 
another VA examination.  As discussed above, the veteran 
failed to report for the scheduled VA examination, and so the 
claim must be decided on the evidence as it stands.  38 
C.F.R. §3.655.  Based on the above analysis, the Board finds 
that the veteran is not shown to have a current diagnosis of 
PTSD as a result of a verified in-service stressor in 
accordance with appropriate diagnostic criteria. 

The Board has considered the veteran's statements with regard 
to the etiology of his claimed PTSD.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, there 
is no competent medical evidence providing a diagnosis of 
PTSD in accordance with the criteria defined in the DSM-IV on 
the basis of the veteran's verified in-service stressors.  
Thus, his claim must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  Therefore, 
the claim is denied.   


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


